14 F.3d 599NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ralph Q. WOODS, Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS;  Correctional Medical Systems,Defendants-Appellees.
No. 93-6973.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 10, 1993.Decided Dec. 29, 1993.

Appeal from the United States District Court for the District of South Carolina, at Charleston.
Ralph Q. Woods, appellant pro se.
Angela Louise Henry, McKay, McKay, Henry & Foster, P.A., William Henry Davidson, II, Ellis, Lawhorne, Davidson, Sims, Morrison & Sojourner, P.A., for appellees.
Before MURNAGHAN and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying his motions for appointment of counsel and amendment of his complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Woods v. South Carolina Dep't of Corrections, No. CA-92-2696-2-17BC (D.S.C. Aug. 31, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.